Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-12 objected to because of the following informalities:  
Claim 11, lines 3-4, “wherein the first antenna element and the third antenna element” should be changed to “wherein the first antenna elements and the third antenna elements” to provide proper antecedent basis for claim.
Claim 12, lines 2-3, “the second antenna element” should be changed to “the second antenna elements” to provide proper antecedent basis for claim.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 18-20 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (CN 108400428A, see translation attachment).
Regarding claim 1, Ding discloses in Figures 1-3, an antenna device (base station antenna, see abstract, comprising:
a first antenna (array antenna radiation unit, see page 1, invention-title section, underline portion) comprising a first reflecting member (1) configured to reflect at least a portion of a first signal radiated by the first antenna;
a second antenna (array antenna radiation unit, see page 1, invention-title section, underline portion) comprising a second reflecting member (1) configured to reflect at least a portion of a second signal radiated by the second antenna;
wherein the first reflecting member (1) and the second reflecting member (1) are separated from each other by a spacing; and 
a coupling capacitor (“… gap generating strong electromagnetic coupling…”, see page 2, underline portion), comprising a first polar plate and a second polar plate, wherein the first polar plate is on a side of a first reflecting surface of the first reflecting member and proximal to the spacing, and wherein the second polar plate is on a side of a second reflecting surface of the second reflecting member and proximal to the spacing.

    PNG
    media_image1.png
    341
    648
    media_image1.png
    Greyscale

Regarding claim 2, as applied to claim 1, Ding discloses in Figures 1 and 3, 
wherein the first reflecting member (1) comprises a first conductive plate disposed at an angle relative to the first reflecting surface, with the first conductive plate configured to form the first polar plate; and/or 
wherein the second reflecting member comprises a second conductive plate disposed at an angle relative to the second reflecting surface, with the second conductive plate configured to form the second polar plate.
Regarding claim 3, as applied to claim 1, Ding discloses in Figure 1, wherein the antenna device comprises:
a first capacitive member configured to be connected mechanically to the first reflecting member (1), with at least a portion of the first capacitive member configured to form the first polar plate; and/or a second capacitive member configured to be connected mechanically to the second reflecting member, with at least a portion of the second capacitive member configured to form the second polar plate.
Regarding claim 18, Ding discloses in Figures 1-3, an antenna device, comprising: 
a first antenna (array antenna radiation unit, see page 1, invention-title section, underline portion) comprising a first reflecting member (1) that comprises a first reflecting plate configured to reflect at least a portion of a signal radiated by the antenna device and a first polar plate bent at a first angle relative to the first reflecting plate; and 
a second antenna (array antenna radiation unit, see page 1, invention-title section, underline portion) comprising a second reflecting member (1) that comprises a second reflecting plate configured to reflect at least a portion of the signal radiated by the antenna device and a second polar plate bent at a second angle relative to the second reflecting plate, and there is a spacing between the first reflecting member and the second reflecting member, wherein the first polar plate and the second polar plate form a coupling capacitor “… gap generating strong electromagnetic coupling…”, see page 2, underline portion).
Regarding claims 19-20, as applied to claim 19, Ding discloses in Figures 1-3, 
wherein the first reflecting plate is disposed integrally with the first polar plate; and 
wherein the second reflecting plate is disposed integrally with the second polar plate;
wherein the first polar plate and the second polar plate are parallel to each other.
Regarding claim 27, Ding discloses in Figures 1-3, 
a first antenna (array antenna radiation unit, see page 1, invention-title section, underline portion) comprising a first reflecting member (1) configured to reflect at least a portion of a signal radiated by the first antenna; 
a second antenna (array antenna radiation unit, see page 1, invention-title section, underline portion) comprising a second reflecting member (1) configured to reflect at least a portion of a signal radiated by the second antenna, wherein the first reflecting member and the second reflecting member are separated by a spacing; and 
a capacitive polar plate arranged proximate to the spacing, wherein the capacitive polar plate and at least one of the first reflecting member and/or the second reflecting member form a coupling capacitor “… gap generating strong electromagnetic coupling…”, see page 2, underline portion).
Regarding claims 28-29, as applied to claim 27, Ding discloses in Figures 1-3, 
wherein the capacitive polar plate (2) is parallel to at least one of the first reflecting member and/or the second reflecting member;
wherein the first reflecting member (1) and the second reflecting member (1) are coplanar with each another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 108400428) in view of Pu et al (US 2014/0313095).
Regarding claim 4, Ding discloses every feature of claimed invention as expressly recited in claim 3, except for 
 wherein the first capacitive member comprises a first fixing portion and the first polar plate, with the first fixing portion configured to be connected mechanically to the first reflecting member; and/or
wherein the second capacitive member comprises a second fixing portion and the second polar plate, with the second fixing portion configured to be connected mechanically to the second reflecting member.
Pu discloses in Figure 7, wherein the first capacitive member comprises a first fixing portion (22) and the first polar plate (24), with the first fixing portion configured to be connected mechanically to the first reflecting member (11a); and/or
wherein the second capacitive member comprises a second fixing portion and the second polar plate, with the second fixing portion configured to be connected mechanically to the second reflecting member.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the capacitive member of Ding with the capacitive member comprising a fixing member as taught by Pu to provide a simplify replacement and maintenance operations. Therefore, to employ having the capacitive member as claimed invention would have been obvious to person skill in the art.
Regarding claim 16, as applied to claim 1, Pu discloses in Figure 2, 
wherein at least one of the first antenna and the second antenna further comprises an active antenna.
Claims 11-15 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 108400428) in view of Sun et al (US 2020/0227812).
Regarding claims 11 and 31, as applied to claims 1 and 27, Ding discloses in Figures 1-3,
wherein the first antenna further comprises a plurality of first antenna elements arranged in an array (array antenna radiation unit); 
wherein the second antenna further comprises a plurality of third antenna elements arranged in an array (array antenna radiation unit); and
wherein the first antenna elements and the third antenna elements are configured to radiate signals within a first frequency band, respectively.
Ding is silent on the wherein the first antenna elements and the third antenna elements are configured to radiate signals within a first frequency band, respectively.
Sun discloses in Figure 1, wherein the first antenna elements (21) and the third antenna elements (20) are configured to radiate signals within a first frequency band, respectively (“880-960MHz”, see par. 0051).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to include the first and third antenna elements of Sun the first and second antennas of Ding to achieve the claimed invention, doing so would provide the first frequency band for the antenna device. Therefore, to employ having the first and second antenna elements as claimed invention would have been obvious to person skill in the art.
Regarding claims 12 and 32, as applied to claims 11 and 31, Sun discloses in Figure 4, 
wherein the first antenna (2) further comprises a plurality of second antenna elements (200) arranged in an array, the second antenna elements (200) is configured to radiate signals within a second frequency band (“1710-1880 MHz”, see par. 0051); and
wherein at least some frequencies in the second frequency band are higher than the highest frequency in the first frequency band.
Regarding claims 13 and 33, as applied to claims 11 and 31, Sun discloses in Figure 4, 
wherein the second antenna (1) further comprises a plurality of fourth antenna elements arranged in an array (antenna elements in subarray 11-14, see par. 0039), the fourth antenna elements configured to radiate signals within a fourth frequency band (see par. 0051, lines 16-19); and
wherein at least some frequencies in the fourth frequency band are higher than the highest frequency in the first frequency band.
Regarding claims 14-15 and 34, as applied to claims 11 and 31, Ding discloses 1-3, 
wherein a structural parameter of the coupling capacitor is configured according to the first signal;
wherein the structural parameter of the coupling capacitor comprises at least one of a first area of the first polar plate, a second area of the second polar plate, and a polar plate separation between the first polar plate and the second polar plate.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845